Citation Nr: 0124743	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Determination of proper initial rating effective as of 
July 31, 1987, but prior to November 7, 1996, for post 
traumatic stress disorder (PTSD).

2.  Determination of proper initial rating effective as of 
November 7, 1996, but prior to December 9, 1997, for PTSD.

3.  Determination of proper initial rating effective as of 
December 9, 1997, for PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to December 9, 1997.

5.  Entitlement to TDIU as of December 9, 1997.


REPRESENTATION

Appellant represented by:	Clayte Binion III, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1972.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affair 
(VA) Houston, Texas, Regional Office (RO), which in a 
November 1997 rating decision granted service connection for 
PTSD and assigned a 10 percent disability rating effective 
July 31, 1987.  As well, in a November 1998 rating decision, 
the RO denied the veteran entitlement to a TDIU.  At present, 
after remand to the RO for additional development, the 
veteran's case is once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  As of July 31, 1987, but prior to December 9, 1997, the 
veteran's PTSD symptoms included nightmares of the war, 
flashbacks, insomnia, problems with concentration, 
hypervigilance, depression, avoidant behavior, feelings of 
numbness, and loss of interest in pleasurable activities, 
family, friends, work and other activities.  However, it was 
not productive of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms did not result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.

3.  As of November 7, 1996, but prior to December 9, 1997, 
the veteran had problems with depression and sleep, sporadic 
but marked progress with periods of stabilization and 
positive functioning, and symptoms controlled by continuous 
medication.  However, the medical evidence does not show that 
he had panic attacks, suspiciousness, and mild memory loss 
such as forgetting names, directions, or recent events.

4.  Prior to December 9, 1997, the veteran's service-
connected disabilities were not shown to be so disabling as 
to preclude him from securing or following substantially 
gainful employment in keeping with his education and 
occupational experience.

5.  As of December 9, 1997, the veteran's PTSD has been 
productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The initial rating of 10 percent assigned for the 
veteran's PTSD effective as of July 31, 1987, but prior to 
November 7, 1996, is appropriate, and the criteria for an 
initial disability evaluation in excess of 10 percent have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996); Fenderson V. West, 12 Vet. App. 
119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The initial rating assigned for the veteran's PTSD 
effective as of November 7, 1996, but prior to December 9, 
1997, is appropriate, and the criteria for an initial 
disability evaluation in excess of 10 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9411 (2001); Fenderson V. West, 12 Vet. App. 
119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The initial rating assigned for the veteran's PTSD as of 
December 9, 1997 is not appropriate, and the criteria for a 
100 percent disability evaluation for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107, 5110(g) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2001); Fenderson V. West, 12 Vet. App. 119 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  Prior to December 9, 1997, the requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The veteran's claim of entitlement to TDIU effective as 
of December 9, 1997 is without legal merit.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Determination of Proper Initial Rating for PTSD.

In this case, in a November 1997 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for PTSD under Diagnostic Code 9411 effective July 
31, 1987.  At present, the veteran contends in substance that 
the severity of his PTSD is greater than reflected by the 
initial 10 percent rating.  In such a case, the VA has a duty 
to assist him in developing facts which are pertinent to the 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which applies 
to all pending claims for VA benefits, and which provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by the 
VA.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Among its other 
provisions, this law redefines the obligations of the VA with 
respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a valid claim.  Second, the VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his/her claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased initial 
rating.  The Board concludes that discussions as contained in 
the initial rating decision and in the statement of the case, 
as well as by correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  As such, the Board concludes that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is necessary.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements made by the veteran and other individuals 
in correspondence.  As well, the veteran was given the 
opportunity to present testimony at a personal hearing, but 
declined it.  Thus, as all reasonable efforts have been made 
by the VA to obtain evidence necessary to substantiate the 
veteran's claims for an increased initial rating, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).  

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125- 
4.132).  In Karnas v. Derwinski, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue." 
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and is prevented 
from applying the liberalizing law rule stated in Karnas, see 
supra.  Thus, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 1991).

Prior to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large. See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id. A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community. In the alternative, a 100 percent 
evaluation was warranted if there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  As 
well, a 100 percent evaluation was awarded if the veteran was 
demonstrably unable to obtain or retain employment. Id.  The 
appellant only need meet one of these criteria to be granted 
a 100 percent evaluation. Johnson v. Brown, 7 Vet. App. 95 
(1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under these 
criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships. See id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A.  Effective as of July 31, 1987, but Prior to November 7, 
1996.

With respect to the evidence, in a June 1987 statement, the 
veteran reported that he had had nightmares of the war about 
two times per week and flashbacks about 4 times each month 
for the prior 15 years, and problems with sleep and 
concentration.  He also reported avoidant behavior, feelings 
of numbness, and loss of interest in family, friends, work 
and other activities.  As well, he noted he was jumpy, 
hypervigilant, and easily startled.

The medical evidence of record includes various VA 
examination reports and social surveys.  Specifically, the 
Board observes that the veteran underwent a VA examination in 
August 1989.  At this time, it was noted that the veteran 
worked as a machinist for 3 years, but had been unemployed 
since 1976 as he had difficulty on the job and would quit.  
He would become restless, have problems sleeping and 
concentration, and abuse substances.  The veteran's diagnosis 
was PTSD, chronic and mild to moderate;

Additionally, a July 1991 VA social survey indicates the 
veteran returned from Vietnam in mid 1971 and was arrested 
for heroin possession for changes pending prior to his 
service.  Subsequently, he was incarcerated from 1971 to 1972 
and again from 1974 to the present for various charges 
including burglary, forgery, kidnapping and robbery.  It was 
noted that the veteran was raised in a rather dysfunctional 
family system where alcoholism was a major contributing 
factor of the emotional and mental abuse experienced by the 
veteran and his siblings.  Furthermore, July 1991 notations 
from the Vet Center and an August 1991 VA examination report 
issued by a Board of three examiners identify the veteran as 
a malingerer, and note that a diagnosis of PTSD related to 
combat trauma could not be supported.

The evidence also includes copious medical records from the 
Texas Department of Criminal Justice (TDCJ) dated from 1986 
to 2000, which include Outpatient Individualized Treatment 
Plans dated 1987, 1988 and 1990 showing the veteran was 
diagnosed with PTSD and dysthymic disorder.  His problems 
included depressed mood and insomnia, recurrent intrusive 
recollections of past Vietnam events, and loss of interest in 
and enjoyment of pleasurable activities.  Additionally, April 
1988 and October 1989 statements from Morriss Mills, M.D., 
indicate the veteran had suffered from PTSD for the prior 20 
years, had been receiving individual psychotherapy on a 
monthly basis since January 1986, was on medication, and was 
attending weekly Vietnam support groups. 

The TDCJ records include various medical notations dated 
September 1989, April 1990 and November 1990 which show the 
veteran continued to receive treatment for his PTSD .  
Specifically, these notations indicate the veteran continued 
to attend Vietnam support group meetings and did not report 
any specific problems, including any problems with sleep, 
appetite or work.  He was alert and oriented times three, had 
appropriate affect and mood, had organized thoughts, and did 
not complain of perceptional disturbances.  However, a 
November 1990 statement from Frederick W. Willoughby, Ph.D., 
reveals the veteran continued to be on medication and group 
therapy for his PTSD, and his symptoms included recurrent and 
intrusive thoughts leading to depression and insomnia.

Additionally, the TDCJ records include an Individual 
Treatment Plan report dated December 1994 which indicates the 
veteran continued to have recurrent and intensive 
recollections of Vietnam events resulting in loss of interest 
in and enjoyment of pleasurable activities, depressive mood 
and insomnia.  The veteran's diagnoses at this time were 
dysthymia and PTSD, and he was assigned a global assessment 
of functioning (GAF) score ranging from 70 to 75.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Third and Fourth 
Editions, a score of 70 equates to some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships).  And, a score of 75 equates to 
transient and expectable reactions to psychosocial stressors, 
if symptoms are present, (e.g., difficulty concentrating 
after family argument); and/or no more than slight impairment 
in social, occupational, or social functioning (e.g., 
temporarily falling behind in schoolwork). 

Moreover, May 1995 notations in the TDCJ reveal the veteran 
did not have perception disturbances or suicide ideation, but 
had problems with his sleep, recurrent and intensive 
recollections of Vietnam, depressed mood and lack of 
interest.  The veteran's GAF score was again noted to be 75.  
And, June 1995 notations indicate the veteran had recurrent 
and intensive recollections of past Vietnam events resulting 
in loss of interest in and enjoyment of pleasurable 
activities, depressed mood and insomnia.  He was deemed 
oriented times three and talkative, but depressed. 

Lastly, the evidence relevant to the veteran's PTSD symptoms 
for the period including from July 31, 1987 to November 11, 
1996 include statements from the veteran, his sister and his 
wife tending to support the veteran's claim for an increased 
initial rating for PTSD.  As well, the evidence includes 
medical records submitted from the Social Security 
Administration (SSA) describing the treatment the veteran has 
received over time for various disabling conditions including 
paralysis of the right leg and hip, and problems with his 
bladder, back, kidney, and toenails.

Upon a review of the evidence of record, the Board concludes 
that the veteran's PTSD symptomatology for the period 
including from July 31, 1987 to prior to November 7, 1996 
includes nightmares of the war, flashbacks, insomnia, 
problems with concentration, hypervigilance, depression, 
avoidant behavior, feelings of numbness, and loss of interest 
in pleasurable activities, family, friends, work and other 
activities.  During this period of time, the veteran was also 
receiving individual and group psychotherapy, and was taking 
medication for his symptoms.  Thus, given these symptoms, the 
Board concludes that the veteran's PTSD was productive of 
mild social and industrial impairment, and deserving of a 10 
percent initial rating under the old criteria for mental 
disorders effective as of July 31, 1987, but prior to 
November 7, 1996.

However, for the assignment of a 30 percent evaluation the 
old criteria for mental disorders requires that the veteran's 
symptoms be classified as productive of definite social and 
industrial impairment.  The word definite was defined as 
moderately large in degree, more than moderate but less than 
rather large. See VAOPGCPREC 9-93 (November 1993) (emphasis 
added).  In this regard, the Board acknowledges that the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people has been affected, 
particularly given his indictments and subsequent 
incarcerations.  However, the evidence simply does not show 
that the veteran's PTSD per se has been productive of 
definite social impairment.  Social inadaptability under the 
old criteria for mental disorders was evaluated only as it 
affected or impaired industrial adaptability, see 38 C.F.R. § 
4.132, Diagnostic Code 9411, Note (1) (1996), and that is not 
the case here. 

Furthermore, the Board observes that, in 1994 and 1995, the 
veteran's GAF scores ranged from 70 to 75, which at its 
lowest level equated to some mild symptoms and at its highest 
levels equated to transient and expectable reactions to 
psychosocial stressors and/or no more than slight impairment 
in social, occupational, or social functioning.  In this 
regard, the Board is aware that only the revised schedular 
criteria effective November 7, 1996 incorporate the GAF 
scores and the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Given this, the veteran's GAF scores have not been 
dispositive of the Board's decision, but rather have been 
considered as part of the totality of the 
circumstances/evidence relevant to the claim.

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent for the veteran's PTSD, effective as of 
July 31, 1987, but prior to November 7, 1996, under the old 
criteria for mental disorders.  See 38 U.S.C.A. §§ 1155, 
5103A, 5107, 5110(g) (West 1991 &  Supp. 2001); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); Fenderson V. West, 12 
Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

B.  Effective as of November 7, 1996, but Prior to December 
9, 1997.

The relevant evidence includes notations contained within the 
Texas Department of Criminal Justice records dated February 
1997 which indicate the veteran was evaluated, reported no 
problems and allowed discussions of his family, friends, and 
drug and alcohol issues.  No distress was noted at this time.  
In addition, April 1997 notations indicate the veteran had 
problems with depression and sleep, and felt he was going 
backwards instead of forward.  However, May 1997 notations 
reveal the veteran reported that the medication for his 
psychiatric symptoms was helping  

Furthermore, an August 1997 statement from John F. 
Quackenbush, Ph.D., reveals that the veteran had been 
receiving treatment at the mental health department for 11 
years, and that he had known the veteran since 1991.  Since 
1991, the veteran's progress was noted to be sporadic but 
marked, with periods of stabilization and positive 
functioning.  He was deemed to have chronic PTSD and to 
require continued care in the future.

Upon a review of the evidence of record, the Board finds that 
the veteran's PTSD symptomatology for the period including 
from November 7, 1996, but prior to December 9, 1997 included 
problems with depression and sleep.  During this time, the 
veteran's progress was noted to be sporadic but marked, with 
periods of stabilization and positive functioning.  And, by 
the veteran's own admission, his psychiatric medication 
seemed to be helping.  Thus, given these symptoms, the Board 
concludes that the veteran's PTSD was productive of mild 
social and industrial impairment, and deserving of a 10 
percent initial rating under the old criteria for mental 
disorders effective as of November 7, 1996, but prior to 
December 9, 1997.  As well, the Board concludes that the 
veteran is deserving of a 10 percent initial rating under the 
new criteria for mental disorders as his PTSD is productive 
of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.

However, for the same reasons discussed in section I.A. of 
this decision, the assignment of a 30 percent initial rating 
under the old criteria for mental disorders is not warranted.  
The evidence does not show that as of November 7, 1996, but 
prior to December 9, 1997 the veteran's PTSD was productive 
of definite social and industrial impairment, definite being 
defined as moderately large in degree, more than moderate but 
less than rather large. See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).  As well, a 30 percent initial rating under 
the new criteria for mental disorders is not warranted 
because, although the veteran's symptoms included depressed 
mood, anxiety, and sleep problems, the evidence simply does 
not show that he suffered from panic attacks, suspiciousness, 
and mild memory loss such as forgetting names, directions, 
recent events.

Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 10 percent for the veteran's PTSD, effective as of 
November 7, 1996, but prior to December 9, 1997, under either 
the old or new criteria for mental disorders.  See 38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991 &  Supp. 2001); 38 
C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2001); Fenderson V. 
West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

C.  Effective as of December 9, 1997.

The Texas Department of Criminal Justice (TDCJ) records 
include December 9, 1997 notations indicating the veteran was 
seen for complaints of feeling unable to cope, sleep 
problems, being upset and worrying about different things, 
and flashbacks.  The examiner  noted that the veteran 
appeared to be decompensating.  Upon examination he was found 
to be confused, anxious, upset and depressed; he did not deny 
suicidal ideation.  The veteran received follow up 
evaluations on December 10, 1997 and December 11, 1997 and 
was noted to have depressed mood, sad affect, and low and 
monotone speech, although logical and goal oriented thought 
process.  He was diagnosed with severe PTSD and depression 
not otherwise identified, and was referred to the Acute Care 
II unit for treatment.

The TDCJ records also include February 1998 notations showing 
the veteran was hospitalized for a self-inflicted 2 inch 
superficial laceration to the inside of the left wrist.  At 
this time, he had flat affect and poor eye contact, and was 
unable to resist further self-mutilation in the future.  Upon 
discharge, the veteran's GAF score was 55, which according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers. 

An August 1999 statement from Gloria Jones, M.A., indicates 
the veteran's PTSD was severe and chronic, and that he would 
require continued care in the future.  He was deemed to 
suffer from severe occupational and social impairment in most 
areas such as work, school, family relations and mood due to 
his symptoms.  And, a July 2000 statement from Lester Taylor, 
M.A., notes that since 1986 the veteran's condition has been 
continuous, chronic and severe.  The veteran reportedly 
required inpatient psychiatric care for most of 1997 and 
1998, and the severity of his PTSD was characterized by 
flashbacks, nightmares, intrusive memories, continuous severe 
depression and hallucinations, which in turn produced 
suicidal ideation and intent and severe impairment in 
thinking/judgment.

An August 2000 VA examination report includes objective 
findings of somewhat slow but fluent speech, depressed and 
anxious mood, significantly constricted affect limited to the 
negative, coherent thought process but with auditory 
hallucinations, suicidal ideation in the recent past, and 
some cognitive abnormalities.  The veteran's diagnosis was 
cognitive disorder not otherwise specified, major depressive 
disorder with psychotic features and PTSD.  The veteran's GAF 
score was 35 due to continued auditory hallucinations, 
frequent suicidal ideation and limited social and family 
contacts.  A GAF score of 35 under the DSM-IV equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Moreover, it was the examiner's 
opinion that, given the veteran's history and psychiatric 
symptoms from his multiple psychiatric problems and medical 
conditions, he would be unable to obtain and maintain gainful 
employment on the competitive market. 

Correspondence from the veteran's representative, submitted 
to the Board in October 2001, includes records from George 
Pham, M.D., psychiatrist of the TDCJ, dated from January 2001 
to May 2001; and May 2001 statements from Lester Taylor, 
M.A., and Tamara Johnson, M.A.  Specifically, February 2001 
notations from Dr. Pham indicate the veteran's diagnosis was 
PTSD characterized by severe depression, flashbacks, 
intrusive thoughts and memories of combat experiences, 
persistent hallucinations and suicidal ideation, and speech 
and thought process illogical, obscure and irrelevant.  The 
veteran's GAF score was deemed to be 35.  Additionally, a May 
2001 report from Dr. Pham reveals the veteran was examined in 
April 2001 and his PTSD was again found to be productive of 
severe disability affecting his ability to function 
independently, appropriately and effectively.  He was again 
assigned a GAF score of 35.  Lastly, the May 2001 reports 
from Lester Taylor, M.A., and Tamara Johnson, M.A., both 
staff psychologists of the mental health department, Ramsey I 
Unit, at the TDCJ concur with Dr. Pham's April 2001 medical 
findings regarding the status of the veteran's PTSD.  

Upon a review of the above described evidence, the Board 
finds that, although the evidence does not show that the 
veteran's PTSD is productive of gross impairment in thought 
processes or communication, grossly inappropriate behavior or 
inability to perform activities of daily living, the veteran 
does present evidence of persistent delusions/hallucinations, 
persistent danger of hurting himself, cognitive 
disorientation, and problems with his memory.  As well, as 
per the August 2000 VA examination report, he is deemed to be 
unable to obtain and maintain gainful employment on the 
competitive market given his psychiatric symptoms from his 
multiple psychiatric problems and medical conditions.  In 
this regard, the Board acknowledges that the veteran suffers 
from other non-service connected psychiatric disorders, 
however, taking into consideration the holding in Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service- connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition), the Board will proceed to 
attribute the veteran's occupational impairment as of August 
2000 to his service connected PTSD.  

Given the above described symptomatology, the Board finds 
that the veteran's PTSD symptomatology is productive of total 
occupational and social impairment, and meets the 
requirements for the assignment of a 100 percent schedular 
evaluation under the new criteria for mental disorders.  
Thus, the Board finds that the evidence supports the 
assignment of a 100 percent initial rating for the veteran's 
PTSD effective as of December 9, 1997.  See 38 U.S.C.A. §§ 
1155, 5103A, 5107, 5110(g) (West 1991 &  Supp. 2001); 38 
C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9411 (2001); Fenderson V. 
West, 12 Vet. App. 119 (1999); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

D.  Conclusion  

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation. In the instant case, the evidence 
shows the veteran's PTSD symptomatology has led to the 
assignment of a 100 percent initial rating effective December 
9, 1997 under the schedular criteria.  However, there has 
been no showing via competent evidence that prior to December 
9, 1997 the veteran's PTSD per se caused marked interference 
with employment, the need for frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.

The Board finds that any occupational impairment or 
unemployability the veteran may have had prior to December 9, 
1997 is not shown to be exclusively due to his service 
connected psychiatric disability. Accordingly, a remand to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating does not appear to 
be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  TDIU

With respect to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), a VA General Counsel 
Opinion (VAOPGCPREC 6-99), dated June 7, 1999, stated, inter 
alia, that because a 100 percent schedular rating and a total 
disability rating under 38 C.F.R. Part 4, § 4.16(a) each 
reflect unemployability, if an individual has a 100 percent 
schedular rating, a determination that the individual is 
unemployable as a result of service-connected disabilities 
under § 4.16(a) is unnecessary to adequately compensate the 
individual and is superfluous.  In other words, VA can find 
the veteran to be totally disabled either under the rating 
schedule or, if the veteran does not meet the criteria for a 
100 percent schedular rating but is in fact unemployable, 
under § 4.16(a).

Accordingly, it was held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability.  It was further held that no 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent under the rating schedule and 
another, separate disability rated totally disabling due to 
individual unemployability under 38 C.F.R. Part 4, § 4.16(a).  
Further, the availability of additional procedural 
protections applicable under 38 C.F.R. § 3.343(c) in the case 
of a total disability rating based on unemployability would 
not provide a basis for consideration of a rating under
§ 4.16(a) where a veteran already has a service-connected 
disability rated 100 percent disabling under the rating 
schedule.  See VAOPGCPREC 6-99; see also Green v. West, 11 
Vet. App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy).

In view of the Board's decision that the veteran is entitled 
to a schedular 100 percent disability rating for his service-
connected PTSD effective December 9, 1997, the Board finds 
that the issue of entitlement to TDIU as of December 9, 1997 
is moot.  Thus, for all of the foregoing reasons, the issue 
of the veteran's entitlement to a TDIU as of December 9, 1997 
is without legal merit and must be denied on that basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, that 
determination does not dispose of the issue of entitlement to 
TDIU prior to December 9, 1997.

With respect to the issue of entitlement to TDIU benefits 
prior to December 9, 1997, the Board notes that the law 
provides that a total disability rating may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities. However, it is provided that if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, or, if there are two or more disabilities, 
there shall be at least one disability ratable a 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001).  The issue of unemployability 
must be determined without regard to advancing age of the 
veteran. See 38 C.F.R. §§ 3.341(a), 4.19 (2001).  Marginal 
employment shall not be considered substantially gainful 
employment.  See 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment. See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

As discussed more fully above, the veteran's service-
connected disabilities include PTSD, which is properly rated 
as 10 percent disabling prior to December 9, 1997.  In 
addition, the veteran is service connected for the residuals 
of malaria and has been assigned a 0 percent disability 
evaluation effective May 23, 1978.  His combined disability 
evaluation is 10 percent effective July 31, 1987.  In this 
regard, the Board notes that the evidence of record does not 
show that the veteran presents evidence of active malaria, 
signs or symptoms compatible with malaria, or liver or spleen 
damage.  This conclusion is supported by an August 2000 VA 
general examination of the veteran with findings of nonfocal 
gross neurological examination, no carotid bruits, no 
distention of the jugular veins, and no thyromegaly.  As 
well, the examination revealed clear lungs without wheezes, 
rhonchi or rales; normal heart sounds; and no abdominal 
abnormality, organomegaly or tenderness.  Essentially, the 
August 2000 VA general examination was a normal general 
examination for a person of the veteran's age.  Additionally, 
the evidence does not show that the veteran's residuals of 
malaria present such an exceptional or unusual disability 
picture, including marked interference with employment or 
frequent periods of hospitalization specifically due to the 
residuals of malaria, as to render impractical the 
application of the regular schedular standards.  Given this, 
the Board finds that the evidence does not support the 
assignment of a disability evaluation in excess of 0 percent 
for the veteran's residuals of malaria under Diagnostic Code 
6304.  See 38 C.F.R. §§ 3.321(b), 4.88b, Diagnostic Code 6304 
(2001).  

Given the above discussion, the Board finds that the 
veteran's individual disability evaluations and his combined 
disability evaluation do not meet the criteria for a total 
disability evaluation under 38 C.F.R. § 4.16(a) (2001), and 
the Board has considered, as above described, whether an 
extra-schedular evaluation is in order and has found that 
that is not the case.

In addition, the Board has considered a May 1989 VA 
examination report noting that the veteran worked as a 
machinist for about 3 years, but that he had been unemployed 
since 1976.  The report also indicates that the veteran had 
difficulty on the job and would quit as he would begin to 
feel restless, would have problems sleeping, could not 
concentrate, and would abuse substances.  Additionally, the 
record includes various statements from the veteran's sister 
essentially supporting the veteran's claim for TDIU.  
Specifically, the Board notes that a June 1989 statement from 
the veteran's sister indicates that, as a licensed nurse, it 
was her opinion that the veteran was not employable during 
his non-incarceration due to his depression and withdrawing 
state upon his return from Vietnam.  She further noted that 
the veteran would quit his jobs due to his violent behavior 
or sudden impulses.  In this regard, the Board notes that the 
veteran is currently not service connected for depression.  
Furthermore, the Board notes that an October 1989 statement 
from Morriss Mills, M.D., from the Texas Department of 
Criminal Justice (TDCJ), indicates that the veteran obtained 
a Master of Arts degree while at the TDCJ.

While the Board has noted the veteran's overall physical 
condition prior to December 9, 1997 had some effect on his 
employability, the preponderance of the evidence of record in 
this case does not support his contention that his service-
connected disabilities, in and of themselves, were of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, entitlement 
to TDIU benefits prior to December 9, 1997 is not warranted.  
Since the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt, as set 
forth in 38 U.S.C.A. § 5107(b) (West 1991), is not for 
application in the instant case. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The initial rating assigned for the veteran's PTSD effective 
as of July 31, 1987, but prior to November 7, 1996, is 
appropriate and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the veteran's PTSD effective 
as of November 7, 1996, but prior to December 9, 1997, is 
appropriate and entitlement to an initial disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the veteran's PTSD effective 
as of December 9, 1997, is not appropriate, and a 100 percent 
disability evaluation is granted, subject to provisions 
governing the payment of monetary benefits.

Entitlement to TDIU benefits prior to December 9, 1997 is 
denied.

There being no legal merit to the claim, entitlement to TDIU 
benefits as of December 9, 1997, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

